Per Curiam,
The able arguments of the defendant’s counsel have failed to convince us that the court erred in the instructions given to the jury or in entering judgment on the verdict. Our conclusions are, that the designation of a brother as beneficiary is not prohibited by the act of 1893; that neither the constitution nor the by-laws of the association contains prohibitory restrictive language clearly excluding from the powers of the corporation the right to contract with the member for the payment of benefits to the beneficiary named in this case; and that such contract cannot be held void by reason of any necessary implication from the language of the charter. The reasons given and authorities cited by the learned trial judge in his *434opinion filed in overruling the motion for judgment non obstante veredicto fully sustain the foregoing conclusions, and further discussion by us is unnecessary.
Judgment affirmed.